



AMENDMENT #1 TO
EMPLOYMENT AGREEMENT


  


This Amendment (this “Amendment”) is made and entered into effective as of
December 31, 2018 (“Effective Date”), by and between Rajat Rai (“Rai”), and
Akorn, Inc., a Louisiana corporation (the "Company"). Rai and the Company are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.


WHEREAS, Rai and the Company entered into that certain Employment Agreement
dated April 11, 2014 (the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement pursuant to the terms,
covenants and conditions set forth in this Amendment.


NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, the Parties agree as follows:


1.
Defined Terms. All capitalized terms used in this Amendment shall have the same
meanings given such terms in the Agreement, unless otherwise defined in this
Amendment, and all terms defined in this Amendment and not defined in the
Agreement are hereby incorporated into the Agreement for all pertinent purposes,
unless otherwise stated.



2.
Amendment of Agreement. The Agreement is hereby amended as follows:



A.
In Section 4.1(b)(iii), the phrase “until the first (1st) anniversary” is
deleted and replaced with “until the second (2nd) anniversary”.



B.
The title for Section 5.1 and the first paragraph of Section 5.1 are deleted and
replaced in their entirety with the following:



“CHANGE IN CONTROL.


“5.1. Termination Benefits. If the Company enters into a definitive agreement on
or before December 31, 2019 that would result in a Change in Control and such
Change in Control occurs on or before December 31, 2020, Executive Officer shall
be entitled to the following compensation and benefits: “


C.
Section 5.1(a) is deleted and replaced in its entirety with the following:



“(a) not applicable”


D.
Section 5.1(b)(ii) is deleted and replaced in its entirety with the following:



“(ii) the Company shall pay Executive Officer as part of his severance pay, in
addition to (and not in lieu of) any other compensation for periods subsequent
to the Termination Date, an amount in cash equal to two (2) times the sum of (A)
the amount the Executive Officer’s annual base salary in effect immediately
prior to the Termination Date (December 31, 2018), and (B) the amount equal to
the Executive Officer’s total eligible bonus under the Company’s annual bonus
incentive plan for 2018;”


E.
Section 5.1(b)(iii) is deleted and replaced in its entirety with the following



“(iii) until the second (2nd) anniversary of the Change in Control, Executive
Officer shall have such rights with respect to benefits provided by the Company,
including without limitation life insurance, disability, medical, dental and
hospitalization benefits as were provided to Executive Officer as of immediately
prior to the Termination Date; and”


3.
Miscellaneous.



A.
Rai and the Company each represent and warrant to the other that the person
signing this Amendment on its respective behalf has the requisite authority and
power to do so, and to thereby bind the Party on whose behalf such person is
signing.



B.
This Amendment may be executed in a number of identical counterparts which,
taken together, shall constitute collectively one agreement.



C.
Except as herein expressly modified, all terms, conditions and provisions of the
Agreement shall remain in full force and effect. To the extent of any
inconsistency between the terms and conditions of the Agreement and the terms
and conditions of this Amendment, the terms and conditions of this Amendment
shall govern.







[signature page follows]


IN WITNESS WHEREOF, Rai and the Company have caused this Amendment to be
executed by their duly authorized representatives.






Agreed to and Accepted:






Akorn, Inc.
Rajat Rai


 /s/ Joseph Bonaccorsi    Name: Joseph Bonaccorsi


Title: General Counsel and Secretary




Date: February 5, 2019


 /s/ Raj Rai    


Date: 2/7/2019









































[signature page to Amendment #1 to Employment Agreement]



